Case 6:20-cv-01083-ADA Document 34-27 Filed 08/16/21 Page 1 of 4




                    EXHIBIT 24
Case 6:20-cv-01083-ADA Document 34-27 Filed 08/16/21 Page 2 of 4




                                                       WSOU-ARISTA001554
                  Case 6:20-cv-01083-ADA Document 34-27 Filed 08/16/21 Page 3 of 4




        pUBLISHED BY
        Microsoft Press
        A Division of Microsoft Corporation
       One Microsoft Way
       Redmond, Washington 980                 -
       Copyright © 1997 by Mi r
       All rights reserved. o part
      in any form or by an mean
     Library of Congre             Catal   ·
    ISBN 1-57231- 743-4
    Printed and bo~d in th
   1234567
  Distributed to th
  Publishing Co

 A CIP catalogu
Micro oft Pre
information a
conta t Mi.-rv,.,..   . - .&::..




                                                                         WSOU-ARISTA001555
Case 6:20-cv-01083-ADA Document 34-27 Filed 08/16/21 Page 4 of 4




                                                       WSOU-ARISTA001556
